Mr. Justice Shepard delivered the opinion of the court. The contention of Mrs. Glos that because Clark always, down to the decree of August 10, 1898, denied her right to any of the premises, and held possession and paid taxes adversely to her and in support of his own claim of title to the whole, he can not now require her to account with him, is not well founded. It is only from the time she obtained the title to five-eighths of the property that the decree requires her to account. From that time she and Clark held to each other the relation of co-tenants. She knew that Clark was paying the taxes on the whole propert\q and, in a sense, acquiesced in his doing so. It is true that Clark was all the time in possession and denying her title, but when she went into equity and established her right to five-eighths of the property, it was only just and equitable that she should be compelled to account for five-eighths of the taxes that Clark had paid. Such payments served as much to her own protection as to his, and there was no error in requiring her to do what was equitable on her part. DeWalsh v. Braman, 160 Ill. 415; Ebelmesser v. Ebelmesser, 99 Ill. 541. But Mrs. G-los further contends that the “ Burnt Kecords” decree of August 10, 1898, constitutes an adjudication of all of Clark’s rights; that he might have, and did in fact, set up in that proceeding his claim for reimbursement in the matters spoken of and was denied it. The questions in that case seem to have been only those of title. Both parties claimed the entire land as their own, and denied the right of the other to any part of it. Nothing but title was involved or adjudicated, and although much of the same evidence was heard that was presented in this case, it was, as the Supreme Court there held, gone into merely for the purpose of showing the good faith acts of Clark in the support of his claim of title, and laches on the part of Mrs. Glos. As the Supreme Court said in its opinion in that case, the subject of rents and profits, etc., would be “ more properly before the court for consideration in a partition proceeding,” and accordingly held that no error was committed in not ordering an accounting in that suit. Clark v. Glos, 180 Ill. 556. Coming now to Clark’s cross-errors, they may be epitomized, so far as they have been argued by him, and as stated by him in his brief, as follows: “ That the decree should be modified so that he should receive five-eighths of all expenditures made by him in regard to the premises, and interest thereon, and that.the allowance to be made for Emma J. Glos should be simply five-eighths of a reasonable rental for lot fourteen (14) without any improvements, and that she should be allowed interest on "her share of all the rentals from the date of the receipt thereof by Clark.” The expenditures for which he claims, but was not allowed, were made before either he or Mrs. Glos had any title, although he was in possession. Clark was, before he acquired his title to three-eighths of the property, which was after Mrs. Glos had acquired her five-eighths, a mere trespasser upon the property. Clark’s argument that because of some talk he had with the Hosmers about paying the taxes,’ Mrs. Glos became bound, when she bought of them, by his equities as between himself and the Hosmers, seems to us to be entirely fallacious. It is a plain inference from the evidence that prior to the time when Mrs. Glos acquired her five-eighths of the property, everything in the way of taking possession of the premises and making disbursements on account thereof, by Clark, was done in defiance of the Hosmers’ interest and in . the belief by Clark that Thurlow’s apparent title vras good and that the Hosmers’was not. Giving to Clark the right to an accounting from Mrs. Glos from the date of acquisition of title to her was all, in that respect, that Clark can equitably ask for. The claim of Clark that Mrs. Glos should be credited in the accounting, concerning lot 14, with only the reasonable rental of the lot exclusive of improvements, is not made to appear to be justifiable. The decree makes allowances in Clark’s favor with reference to the improvements on lot 14 which probably, as nearly as possible, even up all the particular equities growing out of that lot and improvements, and we are not disposed to disturb it. Exact justice is frequently more theoretical than practical, and where, considering the whole case, substantial justice has been accomplished, minor refinements must be disregarded. It would seem that as to interest it might well have been allowed in favor of both parties, on taxes, etc., paid, and on rentals received. It is said in the brief of appellee that the learned chancellor who entered the decree refused interest because of the authority of Snell v. Taylor, 182 Ill. 473. Interest is a creature of the statute, and is allowable only when authorized by the statute. Although it is allowable for money paid out or received for the use of another, and for a vexatious delay of payment when due, it is frequently disallowed when its payment, though due, is not vexatiously delayed. The controversy in this case has not been so one-sided as to justify us in .holding that the delays on "either side have been so excessive as to warrant us in reversing the conclusion the learned chancellor reached. The decree seems on the whole to be a most equitable settlement of the controversy, and no substantial error in it having been pointed out by either party, our duty is to affirm it, which we accordingly do, at the costs of appellant. Affirmed.